
	
		II
		111th CONGRESS
		1st Session
		S. 2527
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  certain men’s footwear, valued over $23/pair, covering the ankle, whose height
		  from the bottom of the outer sole to the top of the upper does not exceed 8
		  inches, with a coated or laminated textile fabric.
	
	
		1.Certain men’s footwear,
			 valued over $23/pair, covering the ankle, whose height from the bottom of the
			 outer sole to the top of the upper does not exceed 8 inches, with a coated or
			 laminated textile fabric
			(a)In
			 generalHeading 9902.25.60 of the Harmonized Tariff Schedule of
			 the United States (relating to certain men’s footwear, valued over $23/pair,
			 covering the ankle, whose height from the bottom of the outer sole to the top
			 of the upper does not exceed 8 inches, with a coated or laminated textile
			 fabric) is amended—
				(1)by striking
			 “$20/pair” and inserting “$23/pair”; and
				(2)by striking the
			 date in the effective column period and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
